Title: To James Madison from Jacob Wagner, 14 September 1801
From: Wagner, Jacob
To: Madison, James


Dear sir
Department of State: Washington, 14 Septr. 1801.
On the morning of saturday last Mr. Brent set out for Dumfries, with a collection of papers addressed to you, respecting the mission of Chancellor Livingston. At Dumfries he was to meet Mr. Graham, who was to proceed to your seat and arrive this evening.
Enclosed are the weekly dispatches, a private letter for yourself and another for Miss Payne. In the course of the week I received two or three fresh complaints of Spanish captures.
Mr. Livingston’s mission will require additional funds to be remitted to Amsterdam; but as the amount will depend upon the choice he makes of receiving his outfit here or in Europe, the matter may lie over till your return. With the highest respect & esteem, I have the honor to remain, Dr. sir, Your most obed. servt.
Jacob Wagner
 

   RC (DLC). Enclosures not found.


   The complaints may have included Daniel Murgatroyd to JM, 10 Sept. 1801.

